Affirming.
The appellants in the above-styled cases heretofore moved this court to consolidate them for hearing, the result to abide the final decision and opinion of this court in the case of Security Insurance Co. v. Stella Marx *Page 774 
Rosenberg. That motion was, when made, sustained. The case of Security Insurance Co. v. Stella Marx Rosenberg having now been finally decided in favor of the appellee in that appellee,235 Ky. 419, 31 S.W.2d 625, the judgment therefore in each of the above appeals is affirmed.